Case:19-01117-MER Doc#:19 Filed:08/07/19         Entered:08/07/19 11:20:38 Page1 of 9




                    UNITED STATES BANKRUPTCY COURT
                                  District of Colorado

                                          |
In re:         LAKE LOVELAND DERMATOLOGY, |                   Case No.
               P.C.                       |                   19-11659 MER
                          Debtor.         |
                                          |                   Chapter
                                          |                   11
               LAKE LOVELAND DERMATOLOGY, |
               P.C.                       |
               SKIN, P.C.                 |
               KEVIN JOHN MOTT            |
                                          |
                          Plaintiffs      |                   Adv. Proc. No.
                                          |                   19-01117-MER
               v.                         |
                                          |
               PATRICK LILLIS             |
               TRACY AMICK                |
                                          |
                          Defendants.     |


 MOTION FOR LEAVE TO FILE AMENDED COMPLAINT PURSUANT TO
                        F.R.C.P. 15(a)


         Plaintiff Lake Loveland Dermatology, P.C., Skin, P.C., and Kevin John Mott

(“Plaintiffs”), by and through their counsel, hereby submit their Motion for Leave to

File an Amended Complaint Pursuant to F.R.C.P. 15(a). A redlined version of the

Complaint is attached as Exhibit A and a clean version is attached as Exhibit B.

In support of their motion, Plaintiffs state the following:
Case:19-01117-MER Doc#:19 Filed:08/07/19            Entered:08/07/19 11:20:38 Page2 of 9




                                  Certificate of Conferral

      Pursuant to D.C.COLO.LCivR 7.1(a), Plaintiffs have conferred with counsel for

the Defendants who have indicated that they reserve their right to object to the relief

requested herein.

                                     I. Background

      1.     Plaintiffs filed their Adversary Complaint (“the Complaint”) against

Defendants    Patrick   Lillis   (“Lillis”)   and   Tracy   Amick   (“Amick”)   (together

“Defendants”) on May 2, 2019. [Dkt. 1].

      2.     Defendants filed their Answer and Counterclaims against Plaintiffs

Skin, P.C., and Kevin Mott on May 24, 2019. [Doc. 6].

      3.     Counterclaim Defendants Skin P.C. and Kevin Mott filed their Replies

to Counterclaims on June 14, 2019. [Dkt. 11 and 12].

      4.     On July 24, 2019, this Court issued a Scheduling Order establishing a

deadline of August 7, 2019 to amend pleadings. [Dkt. 16].

      5.     In the underlying bankruptcy case (In re Lake Loveland Dermatology,

P.C., 19-11659-MER (Bankr. D. Colo.)), which this adversary proceeding arises from,

the Court authorized LLD to take a Rule 2004 Examination of 790 Eisenhower, LLC

(“790 Eisenhower”). [19-11659-MER Dkt. 98].

      6.     Lillis is the sole owner and operator of 790 Eisenhower.

      7.     LLD leases its Loveland office located at 776 West Eisenhower Blvd.,

Loveland, Colorado 80537 from 790 Eisenhower.




                                              2
Case:19-01117-MER Doc#:19 Filed:08/07/19         Entered:08/07/19 11:20:38 Page3 of 9




      8.     790 Eisenhower produced documents to LLD pursuant to LLD’s Rule

2004 subpoena on July 24, 2019.

      9.     LLD took 790 Eisenhower’s Rule 2004 deposition on July 31, 2019.

      10.    In connection with the Rule 2004 subpoena and examination, LLD

learned for the first time that, while he was the sole owner and operator of LLD, Lillis

caused LLD and 790 Eisenhower to enter into two separate leases that subjected LLD

to higher rent for a longer term than LLD’s underlying lease.

      11.    In breach of his fiduciary duty to LLD, Lillis caused LLD to enter into

those two leases for his own benefit and without obtaining anything of value in return

for LLD.

      12.    Thus, Plaintiffs seek leave to file an Amended Complaint to assert an

additional claim for breach of fiduciary duty by LLD against Lillis. See Amended

Complaint attached hereto as Exhibit A.          The only proposed revisions in the

Amended Complaint are the additions of paragraphs 126-160, and the addition of the

Sixteenth Claim for Relief.

                              II. Standard of Review

      13.    Under Rule 15 of the Federal Rules of Civil Procedure, “a party may

amend its pleadings only with the opposing party's written consent or the court's

leave.” F.R.C.P. 15(a)(2).

      14.    F.R.C.P. 15(a)(2) provides that leave to amend “shall be freely given

when justice so requires.”




                                           3
Case:19-01117-MER Doc#:19 Filed:08/07/19         Entered:08/07/19 11:20:38 Page4 of 9




      15.    “Under Fed. R. Civ. P. 15(a)(2), ‘[r]efusing leave to amend is generally

only justified upon a showing of undue delay, undue prejudice to the opposing party,

bad faith or dilatory motive, failure to cure deficiencies by amendments previously

allowed, or futility of the amendment.’” Whitington v. Ortiz, 307 Fed. Appx. 179, 196

(10th Cir. 2009)(citing Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).

Absent such a showing by the party opposing amendment, denial of a motion for leave

to file an amended complaint constitutes an abuse of discretion. See Whitington, 307

Fed. Appx. At 196; Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007).

      16.    “The liberal granting of motions for leave to amend reflects the basic

policy that pleadings should enable a claim to be heard on its merits.” Sandoval v.

Martinez-Barnish, 2010 WL 618286, No. 09-cv-02434-REB-MJW at *1 (D. Colo.

February 19, 2010) (quoting Calderon v. Kansas Dep't of Soc. and Rehab. Servs., 181

F.3d 1180, 1186 (10th Cir. 1999)).

                                     III. Discussion

      17.    In connection with LLD’s 2004 Examination of 790 Eisenhower, LLD

learned that while he was the sole owner and operator of both LLD and 790

Eisenhower, Lillis caused LLD to enter into a lease in August 2012 that replaced

LLD’s November 2011 lease.

      18.    Lillis caused LLD to execute the August 2012 lease only nine months

into the ten-year lease term of the November 2011 lease.




                                            4
Case:19-01117-MER Doc#:19 Filed:08/07/19        Entered:08/07/19 11:20:38 Page5 of 9




      19.    The August 2012 lease subjected LLD to a higher rent and a longer lease

term than the November 2011 lease.

      20.    Lillis believed that two doctors would be joining LLD as owners in the

near future, and Lillis wanted to lock LLD into a higher rent before bringing partners

on board.

      21.    LLD was not in default of the November 2011 lease on or before

executing the August 2012 lease.

      22.    LLD received no new consideration whatsoever in exchange for agreeing

to pay more rent than under the existing, operative, November 2011 lease. Rather,

only nine months into a 10-year term, Lillis unilaterally caused LLD to agree to pay

more rent in exchange for no new consideration, and did so solely to benefit himself

as the sole member of 790 Eisenhower.

      23.    Then, in June 2016—less than five years into the 10-year lease term

under the November 2011 lease—Lillis again caused 790 Eisenhower and LLD to

enter into a new lease that subjected LLD to higher rent for a longer term.

      24.    Again, LLD was not in default of the August 2012 lease on or before

executing the June 2016 lease and LLD received nothing new from 790 Eisenhower

in exchange for agreeing to pay more rent and remain in the property for an

additional four years.

      25.    By that time, Lillis’s medical license had been suspended.         Upon

information and belief, Lillis was therefore contemplating selling LLD, and like with




                                          5
Case:19-01117-MER Doc#:19 Filed:08/07/19       Entered:08/07/19 11:20:38 Page6 of 9




the August 2012 increase, wanted to lock LLD into a higher rent rate and longer term

before doing so.

      26.    Lillis did not cause LLD to be represented by counsel when executing

the August 2012 lease and the June 2016.

      27.    If the November 2011 lease were still operative, the annual rent today

would be about $192,00 and the monthly rent would be approximately

$16,000. Instead, LLD’s annual rent is approximately $335,000 and the monthly rent

is approximately $28,000.

      28.    In connection with the August 2012 lease and the June 2016 lease, 790

Eisenhower was required to provide some new value to LLD in exchange for LLD’s

agreement to pay higher rent and stay in the property longer.

      29.    That Lillis favored himself over LLD and did not give LLD anything of

value in exchange for LLD’s agreement to pay higher rent and stay in the property

longer is a clear breach of Lillis’s fiduciary duty to LLD as LLD’s sole owner and

operator at the time.

      30.    Lillis did not disclose the November 2011 lease or August 2012 lease to

Dr. Mott prior to selling LLD to him on October 16, 2016.

      31.    Dr. Mott did not know about the existence of the November 2011 or

August 2012 leases until 790 Eisenhower produced them on July 24, 2019 in response

to a Rule 2004 subpoena.




                                         6
Case:19-01117-MER Doc#:19 Filed:08/07/19        Entered:08/07/19 11:20:38 Page7 of 9




      32.    As such, LLD could not have asserted this particular breach of fiduciary

duty claim in the original Complaint. LLD does not seek to amend the Complaint in

bad faith or for a dilatory motive.

      33.    Further, the proposed amendment will not significantly delay nor affect

the administration of this case. LLD seeks to amend its complaint prior to the

expiration of the Court’s August 7, 2019, deadline. Moreover, there is no scheduled

trial date, and fact discovery does not close until February 7, 2019.

      34.    Finally, like the other claims in this case, the amended claim arises from

Lillis’s ownership, management, and operation of LLD. Given the overlapping factual

allegations of every claim and the lengthy time remaining for discovery, no party will

be prejudiced in any way by the Court granting this motion.

      35.    If the Court accepts the Plaintiffs’ Motion for Leave to File an Amended

Complaint, Plaintiffs request that the Court deem the Amended Complaint attached

as Exhibit B, as the operative complaint.

      WHEREFORE, Plaintiffs respectfully request the Court permit Plaintiffs to

amend their Complaint only to assert an additional claim for breach of fiduciary duty

by LLD against Lillis and accept Exhibit B as the operative Amended Complaint.



      DATED this 7th day of August, 2019.




                                           7
Case:19-01117-MER Doc#:19 Filed:08/07/19   Entered:08/07/19 11:20:38 Page8 of 9




                                  Respectfully submitted,

                                  Allen Vellone Wolf Helfrich & Factor P.C.

                                  /s/Jordan Factor
                                  Jordan Factor, Esq. , #38126
                                  Michael Gilbert, Esq., #15009
                                  Jeremy T. Jonsen, Esq., #48859
                                  1600 Stout Street, Suite 1100
                                  Denver, Colorado 80202
                                  Phone Number: (303) 534-4499
                                  jfactor@allen-vellone.com
                                  mgilbert@allen-vellone.com
                                  jjonsen@allen-vellone.com

                                  COUNSEL FOR LAKE LOVELAND
                                  DERMATOLOGY, P.C.

                                  Kutner Brinen, P.C.

                                  /s/ Lee M. Kutner
                                  Lee M. Kutner, Esq.
                                  1660 Lincoln Street, Suite 1850
                                  Denver, CO 80264
                                  Phone Number: (303) 832-2400
                                  lmk@kutnerlaw.com

                                  COUNSEL FOR SKIN, P.C.

                                  Goff & Goff LLC

                                  /s/ Lance J. Goff
                                  Lance J. Goff, Esq.
                                  3015 47th Street, Suite E-1
                                  Boulder, CO 80301
                                  Phone Number: (303) 415-9688
                                  lance@goff-law.com




                                     8
Case:19-01117-MER Doc#:19 Filed:08/07/19        Entered:08/07/19 11:20:38 Page9 of 9




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of August 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, who will also serve it on

the following:

 Jeffrey Weinman                       Kutner Brinen, P.C.
 730 17th St., Ste. 240                Lee M. Kutner
 Denver, CO 80202                      1660 Lincoln Street, Suite 1850
 jweinman@outlook.com                  Denver, CO 80264
                                       lmk@kutnerlaw.com

 Office of The United States Trustee   Goff & Goff LLC
 Byron G. Rogers Federal Building      Lance J. Goff
 1961 Stout Street, Suite 12-200       3015 47th Street, Suite E-1
 Denver, Colorado 80294                Boulder, CO 80301
 Paul.moss@usdoj.gov                   lance@goff-law.com

 Markus Williams Young and             Frank W. Visciano
 Hunsicker LLC                         Senn Visciano Canges, P.C.
 Matthew Faga                          1700 Lincoln St., Ste. 4300
 1700 Lincoln Street, Suite 4550       Denver, CO 80203
 Denver, CO 80203                      fvisciano@sennlaw.com
 mfaga@markuswilliams.com



                                              /s/Christina A Clerihue




                                          9
